Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goswami (20170168989).
Regarding claims 1, 8, 15, Goswami discloses a correlator, method and nontransitory medium (paragraph 0043-0044) comprising:
a set of inputs for receiving sets of digital samples associated with received wireless signals (see Fig. 1, paragraph 0054), wherein each of the sets of digital samples corresponds to a particular radio-frequency (RF) path (an FFT is used to analyze RF signal); and 
a plurality of pipelines each including a plurality of stages (stages 4 or stages 6, Fig. 1), wherein each of the plurality of stages includes one or more digital logic circuits, and wherein the plurality of pipelines are configured to: 	
generate sets of interconnect data (see Fig. 1, pipelines are interconnected between stages) based on the sets of digital samples, wherein the sets of interconnect data include at least 
pass the sets of interconnect data between adjacent pipelines of the plurality of pipelines along a direction (toward the later stages); 
and generate a result based on the at least one accumulating value (At the end of each pipeline 101 and 102 the processed samples are output to provide the 16- and 64-size FFT datasets respectively, paragraph 0055).
Regarding claims 3, 10, 17, Goswami discloses wherein the correlator is configured to receive, from a receiver processor, control data for the plurality of pipelines and to provide the control data to a first pipeline of the plurality of pipelines (controller 233, Fig. 3, paragraph 0077).
Regarding claims 6, 13, 20, Goswami discloses a plurality of latches separating the plurality of stages (each stage is separated by multipliers/multiplexers, see Fig. 2).
Regarding claims 7, 14, Goswami discloses wherein the one or more digital logic circuits of a particular stage of the plurality of stages are identical to the one or more digital logic circuits of corresponding stages between different pipelines of the plurality of pipelines (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami (20170168989) as applied to claims 1, 8 and 15] above, and further in view of Li (20110051862).
Regarding claims 2, 9 and 16, Goswami discloses all claim limitations and FFT in handling OFDM signals except for using it for GNSS signal. However, Li teaches use of FFT in handling OFDM signals (paragraph 0063) and the strength of FFT in handling sliding windows of GPS signals. It would have been obvious to modify Goswami by Li by using the FFT processor in GNSS signal tracking in order to achieve a fast and accurate tracking of GNSS satellite signals.


Allowable Subject Matter
Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov